Citation Nr: 1214289	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for renal cell carcinoma.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for an enlarged prostate.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for a growth on the back.

8. Entitlement to service connection for a skin disorder, claimed as mold on the body.

9. Entitlement to service connection for hypertension.
10. 
Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a lumbar spine disability.

11. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008, March and August 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of: entitlement to service connection for a lumbar spine disability, bilateral knee disabilities, an enlarged prostate, bilateral hearing loss, a growth on the back, a skin disorder and hypertension; entitlement to compensation pursuant to 38 U.S.C. § 1151 for a lumbar spine disability; and entitlement to an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Renal cell carcinoma was not manifested in active service, and any current renal cell carcinoma, or residuals thereof, are not otherwise etiologically related to such service, to include herbicide exposure.  


CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a February 2009 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from renal cell carcinoma, or residuals thereof, that may be related to his active service.  As discussed below, he is not competent to provide evidence of a diagnosis or etiology of a condition; therefore, the record is silent for a nexus between the Veteran's current disability and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran maintains that his currently diagnosed renal cell carcinoma, and residuals thereof, is the direct result of his active service.  Specifically, he asserts that that his condition the result of in-service herbicide exposure, in particular Agent Orange.

The Veteran served within the Republic of Vietnam from August 1965 to August 1966 and, therefore, is presumed to have been exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, presumptive service connection is not applicable for the Veteran's claim of service connection for renal cell carcinoma, as this disability is not one of the diseases listed in 38 C.F.R. § 3.309(e) (2011) that qualifies for presumptive service connection.  See also 38 U.S.C.A. § 1116(a).  Furthermore, the there is no competent evidence, to include a medical opinion or scientific or competent medical evidence, linking renal cell carcinoma to herbicide exposure.  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as secondary to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341 -346 (1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996) (the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

As the Veteran's claim of service connection for renal cell carcinoma as secondary to herbicide exposure fails, the Board will consider whether the evidence demonstrates that the Veteran's claimed disability is otherwise etiologically related to service.  See Combee, supra.  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for renal cell carcinoma must be denied.

Service treatment records are absent complaints of, or treatment for, a kidney disorder of any kind during active service.  In fact, the Veteran testified that he experienced no kidney problems in service.  See December 2011 Board hearing transcript at 16.  Further, an August 1966 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates a normal clinical evaluation of the genitourinary system.  As such, the Board finds the Veteran did not suffer from renal cell carcinoma, or any other chronic kidney disorder, during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  As detailed previously, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. at 253.  In the instant case, there is no competent evidence establishing an etiological link between the Veteran's current renal cell carcinoma, or residuals thereof, and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from a kidney disorder that is etiologically related to his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence or assertion of a continuity of symptomology since active service in the present case.  See 38 C.F.R. § 3.303(b).  The evidence of record indicates that the Veteran was found to have a suspicious left renal mass in approximately August 2008, and underwent a left partial nephrectomy in January 2009.  The Board notes this is more than 40 years since the Veteran separated from service; this significant lapse in time between the active service and the first evidence of a kidney disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In sum, there is no competent evidence included in the record to support the Veteran's assertion that his renal cell carcinoma is etiologically related to his active service, to include herbicide exposure.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for renal cell carcinoma, or residuals thereof, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for renal cell carcinoma is denied.

REMAND

The Veteran seeks service connection for a lumbar spine disability, bilateral knee disabilities, an enlarged prostate, bilateral hearing loss, a growth on the back, a skin disorder and hypertension.  He also seeks entitlement to compensation pursuant to 38 U.S.C. § 1151 for a lumbar spine disability based on January 2009 treatment at a VA facility.  For the reasons discussed below, the Veteran's claims must be remanded for additional development.

Compensation Pursuant to 38 U.S.C. § 1151

The Veteran claims compensation is warranted for a lumbar spine disability due to treatment received at a VA facility.  Specifically, he contends that he began experiencing severe back pain following a January 2009 left partial nephrectomy.  He asserts that such residuals are due to VA negligence.  

A review of the record indicates the Veteran underwent a left partial nephrectomy in January 2009 without immediate complications.  By March 2009, the Veteran began to experience right thoracic back pain, numbness and stiffness.  The Veteran has submitted several statements from M.S., a VA advanced practice nurse, noting the Veteran's recovery from the January 2009 surgery has been complicated by residual back pain, rendering him unable to work.  The Board finds that a VA medical opinion is required in order to determine the nature and causation of the Veteran's lumbar spine disability.  38 C.F.R. § 3.159(c)(4).

Lumbar Spine Disability

With respect to the Veteran's separate claims of service connection and compensation pursuant to 38 U.S.C. § 1151 for a lumbar spine disability, the Veteran has submitted additional medical records addressing treatment for his lumbar spine.  This pertinent evidence was received after certification of the appeal to the Board, and hence, was not reviewed by the RO.  The Veteran did not submit a waiver of RO consideration of the newly submitted evidence.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Thus, the Board must remand these claims so that the RO may review this evidence and, if the claims remain denied, include such evidence in a SSOC.  Id.

Other Service Connection Claims

With respect to the remaining service connection claims at issue, in a March 2010 substantive appeal, the Veteran requested a hearing before the Board to be conducted at a local VA office.  While the Veteran was provided a Board hearing in December 2011, the issues of service connection for bilateral knee disabilities, an enlarged prostate, bilateral hearing loss, a growth on the back, a skin disorder and hypertension were not addressed.  As such, on remand, the Veteran should be contacted and requested to clarify whether he still desires a Board hearing addressing these issues.

Increased Evaluation for PTSD

In a June 2011 rating decision, the RO awarded an evaluation of 50 percent for PTSD.  The Veteran then submitted a timely Notice of Disagreement (NOD) with the RO decision in July 2011.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he clarify whether he desires a Board hearing with respect to the issues of service connection for bilateral knee disabilities, an enlarged prostate, bilateral hearing loss, a growth on the back, a skin disorder and hypertension per his March 2010 substantive appeal.  If he requests such a hearing, schedule the Veteran for a Travel Board or videoconference hearing per his request.

2. Issue a statement of the case with respect to the issue of entitlement to an evaluation in excess of 50 percent for PTSD.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

3. Refer the case to a VA physician for a VA medical opinion on the claim for compensation under 38 U.S.C.A. § 1151.  The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, the physician is requested to provide an opinion as to the following questions:

a. Does the Veteran have an additional disability following the January 2009 left partial nephrectomy?  If so, identify the specific disability.  Was the additional disability caused by the January 2009 procedure performed at a VA facility?

b. If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment? or, 

c. If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


